Citation Nr: 1136313	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  06-05 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for asbestosis, to include whether the claim may be granted.

2.  Entitlement to service connection for sinusitis, claimed as secondary to asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1959 to January 1962.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen a claim for service connection for asbestosis and denied claims for secondary service connection for sinusitis and headaches.  The claims were previously before the Board in September 2008 and were remanded for additional development.  

In November 2010, the Board denied the claims, and the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In May 2011, the Court granted a Joint Motion for Remand, specifically vacating the decision regarding the claims of whether new and material evidence has been submitted to reopen a claim for service connection for asbestosis and entitlement to service connection for sinusitis secondary to asbestosis.  The claims were remanded for compliance with the instructions in the Joint Motion.  The Joint Motion indicated that the Veteran elected not to pursue the claim for service connection for headaches secondary to his service-connected hearing loss and tinnitus, and the Court Order was silent as to that claim.  As such, that issue will not be discussed herein.


FINDINGS OF FACT

1.  A claim for service connection for asbestosis was denied by rating decision in August 2003, and the Veteran did not timely perfect an appeal.  

2.  Evidence received since August 2003 is new, relates to an unestablished fact necessary to substantiate the claim for service connection for asbestosis, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have asbestosis related to active service.  

4.  As service connection for asbestosis has not been established, there is no legal basis for a grant of service connection for sinusitis as secondary to asbestosis.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying service connection for asbestosis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence added to the record since August 2003 is new and material to the claim for service connection for asbestosis, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for asbestosis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  The matter of service connection for sinusitis, as secondary to asbestosis, is without legal merit.  38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by letter dated in March 2005, which complied with the notice requirements.  Complete notice was sent in March 2006, and the claims were readjudicated in supplemental statements of the case in December 2006, May 2007, and October 2010.  Mayfield, 444 F.3d at 1333.

VA has obtained afforded the appellant physical examinations and obtained medical opinions as to the etiology and severity of disabilities.  With respect to the claim for service connection for sinusitis, the claim is denied as a matter of law; therefore, a VA examination is not required.  

The record indicates that the Veteran's service treatment records, which were previously in evidence, have been misplaced.  The claim was remanded in September 2008 so that a search could be made for the missing records.  VA has a responsibility to continue to search for such records until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2)(3).  After a thorough search, which is documented in the claims file, it has been determined that the records cannot be located.  VA has a heightened obligation to assist the Veteran in the development of his case when records in the possession of the government are presumed to have been destroyed or lost.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

New and Material Evidence to Reopen a Claim for Asbestosis

The Veteran's original claim for service connection for asbestosis was denied by a rating decision in August 2003.  He filed a notice of disagreement, and a statement of the case was issued; however, the Veteran did not timely perfect an appeal, and the decision became final at the end of the statutory time limit.  38 U.S.C.A. § 7105; 38 C.F.R. §20.1103.  Consequently, the claim can only be reopened if new and material evidence has been submitted since the last prior final decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of the last prior final denial of the claim.  It is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is  met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The evidence relevant to the claim for service connection for asbestosis which was of record at the time of the August 2003 decision consisted of the Veteran's service treatment records; a letter from G.Z., M.D., the Veteran's private physician, noting that the Veteran had mild obstructive lung defect and x-ray evidence of interstitial fibrosis consistent with asbestosis; and VA outpatient treatment records dated between January 2001 and December 2002.  The claim was denied because the RO determined that asbestos exposure in service could not be established and there was a history of post-service exposure.

Relevant evidence that has been associated with the claims folder since the August 2003 rating decision includes the report of an August 2006 VA respiratory examination; VA outpatient treatment records dated between May 2005 and April 2007; and statements from the Veteran, in which he expanded on his description of asbestos exposure in service in his duties as a mechanic.  He reports that he was exposed to asbestos on a daily basis while working on vehicle brakes.  

The Board finds that evidence received since the August 2003 rating decision with regard to the claim for asbestosis is new and material.  The rating decision denied service connection because in-service exposure to asbestos could not be verified.  The Veteran is competent to describe his experiences in service, and his statements indicate that he was exposed to asbestos in service.  The details of his contentions were not in evidence at the time of the prior rating decision, and they raise a reasonable possibility of substantiating the claim for service connection for asbestosis.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108; Shade v. Shinseki, 24 Vet. App. 110 (2010).  As the claim for service connection for sinusitis is inextricably intertwined with the claim for asbestosis, both claims are considered below.   

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  The Board has considered whether adjudicating these claims de novo at this time would prejudice the appellant.  In this case, the Veteran has been provided with pertinent laws and regulations regarding service connection.  He has been given the opportunity to review the evidence of record and submit arguments in support of his claim.  His arguments have focused almost exclusively on the issue of service connection rather than whether new and material evidence has been submitted.  Thus, the Board can proceed with this claim without prejudice to the Veteran.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

As noted above, the Veteran's service treatment records are not available.  He has submitted documents from his personnel records which indicate that he worked as a mechanic in service.  The Veteran's Form DD214 also establishes that his occupation in service was that of automotive maintenance help.  The Veteran has provided credible statements as to his exposure to asbestos in service.  For the purposes of this adjudication, the Board accepts his contention that he was exposed to asbestos in service.  

Nonetheless, the Board finds that service connection for asbestosis is not available because the preponderance of the evidence does not support a finding that the Veteran has asbestosis or any lung disorder related to his service.  In connection with his claim, the Veteran was afforded a VA respiratory examination in August 2006.  In addition to his military asbestos exposure, the Veteran reported that he had worked as a brick mason in chemical plants intermittently for 30 years after service.  Although he reported symptoms of chest tightness and dyspnea on exertion, on examination he was found to have no symptoms of a respiratory disorder.  He had no complaints of cough, and his lungs were clear to auscultation without rales, rhonchi, or wheezing.  X-rays showed no pulmonary nodules, infiltrate, or effusion.  The Veteran stated that he had been diagnosed with mesothelioma in 1999 based on a chest x-ray, but he denied ever receiving treatment for a lung disability.  The VA examiner concluded that the x-rays contained no evidence or findings consistent with asbestosis or mesothelioma.  Since no lung disorder was diagnosed, the examiner did not offer any opinion as to etiology.  

Additionally, VA outpatient treatment records reflect that the Veteran's lungs were clear to auscultation in May 2005 and October 2006.  In October 2006, a CT showed only some apical pleural thickening, and pulmonary function tests (PFT) indicated mild obstruction and decreased diffusing capacity for carbon monoxide (DLCO).  There were no signs of mesothelioma.  

The Board acknowledges that the claims file contains a March 2001 report from the Veteran's private physician, who stated that chest radiographs showed evidence of bilateral interstitial fibrosis consistent with asbestosis.  Significantly, the physician did not suggest that this condition is due to the Veteran's asbestos exposure in service.  Rather, the occupational history notes only that the Veteran began working as a brick mason in 1962, applying asbestos insulation to boilers and furnaces.  The Veteran reported having "quite heavy and regular exposure to asbestos dust" in this capacity until his retirement in 1998.  The doctor further noted that the Veteran had an 80-pack-year history of smoking.  While the examiner concluded that "a causal relationship exists between asbestos exposure and asbestosis," he did not make any reference at all to the Veteran's active service.  Thus, although the claims file contains conflicting diagnoses, there is no medical opinion associating asbestosis or any lung disorder with the Veteran's active service.  

Despite the lack of contemporaneous treatment records, the Board and all of the VA medical providers who have examined or treated the Veteran have given due consideration to his claims of asbestos exposure in service.  While he is competent to describe that exposure, as a layperson he is not competent to diagnose a lung disability or to provide a medical opinion about the cause of any such disability.  

In summary, the Board finds that the preponderance of the competent evidence weighs against a finding that the Veteran has asbestosis, and there is no competent evidence associating any lung disorder with asbestos exposure in service.  Accordingly, service connection for asbestosis is denied.  

Sinusitis

The Veteran is seeking service connection for sinusitis, which he contends results from asbestosis.  Secondary service connection is awarded when a disability is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  In this case, the claim of service connection for asbestosis has been denied.  Because the underlying disability is not service-connected, there is no legal basis for granting the claim of service connection for sinusitis on a secondary basis.  Therefore, as a matter of law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

New and material evidence has been received, and the claim for service connection for asbestosis is reopened; to that extent only, the claim is granted.

Service connection for asbestosis is denied.

Service connection for sinusitis secondary to asbestosis is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


